Citation Nr: 0624580	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-00 327	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUE

Entitlement to service connection for neurological disability 
secondary to heat stroke.




ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from February 1951 
to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Atlanta, Georgia (RO).

The veteran indicated in a statement dated in August 2004 
that he wanted Disabled American Veterans to represent him 
but that he could not afford the membership fee.  A letter 
was sent to the veteran by the Board on June 9, 2006 in which 
he was notified that he could be represented by a veterans' 
service organization free of charge, and he was asked to 
complete an enclosed VA Form 21-22 if he wished to be 
represented by a veterans' service organization.  The veteran 
was told that review of his appeal would be suspended for 30 
days from the date of the letter; and the Board would assume 
that he did not wish to be represented if a reply was not 
received within the 30 day period.  Because a statement was 
not received from the veteran until July 14, 2006, and there 
is no mention of representation in the statement, the Board 
will proceed with appellate review of the veteran's case 
without representation.


FINDING OF FACT

The evidence of record does not show a neurological 
disability, including due to heat stroke, that is related to 
military service.


CONCLUSION OF LAW

A neurological disability due to heat stroke was not incurred 
in or aggravated by active military duty.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In November 2001, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
service connection.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  An August 2003 VA letter to 
the veteran stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  An April 2006 VA letter to the veteran stated 
"[i]f you have any information or evidence that you have not 
previously told us about or given to us, and that information 
or evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence as soon as 
possible."  Consequently, the duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Additionally, 
the Board notes that the veteran was informed in the April 
2006 letter of the relevant law on disability ratings and 
effective dates if his claim is granted.  Moreover, since the 
veteran's claim for service connection is being denied, no 
disability rating or effective date will be assigned.  
Consequently, there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  Although no nexus 
opinion has been obtained with respect to the service 
connection issue on appeal, none is needed.  Such 
development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary with regard to the issue on appeal.  The 
Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.

In the instant case, the veteran's service medical records 
are not on file, and there is a notation on file that they 
were "fire-related," meaning that they were presumably 
destroyed in a fire at the National Personnel Records Center 
in 1973.  Although the veteran was requested in February 2002 
to send any service medical records that he may have in his 
possession, no records have been received from him.  There is 
no indication that additional, obtainable, relevant evidence 
exists, and the veteran has not pointed to any additional 
information to be added to his VA claims file with respect to 
the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran contended in a July 2001 affidavit that he 
currently has neurological disability due to heat stroke 
incurred in service in August 1951.  As noted above, the 
veteran's service medical records were apparently destroyed 
by fire and are unavailable.  However, it was reported in a 
November 2002 response to a VA request for information on the 
veteran's service medical records, that a search of the sick 
reports of the veteran's fighter squadron for August and 
September 1951 did not reveal any information on the veteran.

Although the veteran has referred to treatment by a Dr. 
Baker, a private physician, soon after service discharge, no 
evidence of this treatment has been submitted and in a 
statement dated in December 2003, the veteran reported that 
any possible treatment records are no longer available.  The 
initial post-service medical evidence of neurological 
disability is not until August 2000, which is over 48 years 
after service discharge, when the VA diagnoses included 
peripheral neuropathy.  When seen by a private physician, 
S.G., M.D., in May 2001, the veteran gave a history of heat 
stroke in service in 1952 and the diagnosis was "[p]ossible 
long-term neurological effects from previously described 
heatstroke."  According to a private medical report dated in 
January 2003, apparently from Dr. G., the veteran's history 
of neuropathy involving the lower extremities was "likely 
related to previous chemical contact while he was in the 
military service."  

The Board notes, however, that the "possibility" of a 
causal connection between current neuropathy and service is 
insufficient to warrant entitlement to service connection.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  In fact, the above conclusions 
appear to be based solely on the history provided by the 
veteran, as no supporting medical record or rationale is 
cited and it is unclear what chemical contact is referred to.  
Consequently, these private medical statements are not 
competent evidence warranting entitlement to service 
connection for neurological disability.  

The Board has considered statements from the veteran and his 
wife that he currently has neurological disability due to 
heat stroke in service.  However, as laypersons without the 
appropriate medical training and expertise, the veteran and 
his wife are not competent to render a probative opinion on a 
medical matter, to include a determination that his current 
neurological disability is the result of heat stroke in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The fact remains that there is no competent evidence on file 
linking the veteran's current neurological problems to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for treatment for symptomatology 
of this disorder is more than 48 years after his period of 
service had ended.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  As there is no competent evidence which provides the 
required nexus between military service and the current 
neurological disability, service connection for neurological 
disability due to heat stroke is not warranted.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

As the preponderance of the evidence is against the veteran's 
claim for service connection for neurological disability due 
to heat stroke, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for neurological disability due to heat 
stroke is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


